Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-21-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 9-11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 of U.S. Patent No. 11,063,686 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim 9 merely broadens the scope of the patented claim 1 by eliminating “the overhead information is only presented in an overhead area associated with a last tributary slot among tributary slots that are occupied by the ODTU signal” from the patented claim 1.  Likewise, dependent claims 10-11 merely broaden the scope of the patented claims 2-3, respectively.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to eliminate or/and rephrase limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} and Omission of a reference’s element whose function is not needed would be obvious to one skilled in the art {Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969)}. 

Claims 1-8 & 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,312,982 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1, 5 & 12 merely broaden the scope of the patented claims 1, 5 & 12 by eliminating “in groups of M bytes” from the patented claims 1, 5 & 12 and rephrasing “wherein M is equal to the number of tributary slots of a Higher Order Optical Channel Payload Unit (HO OPU) that are to be occupied by the ODTU signal, and M is an integer larger than 1”(patented claims 1, 5 & 12) to --- wherein the ODTU signal occupies M tributary slots of the HO OPU, and M is an integer larger than 1--- (application claims 1, 5 & 12).  Likewise, dependent claims 2-4, 6-8 & 13-15 merely broaden the scope of the patented claims 2-4, 6-8 & 13-15, respectively.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to eliminate or/and rephrase limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} and Omission of a reference’s element whose function is not needed would be obvious to one skilled in the art {Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969)}.  

Claims 1-8 & 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 & 7-9 of U.S. Patent No. 11,063,686 B2 (Vissers-86) in view of U.S. Patent No. 9,312,982 B2 (Vissers-82). 
Vissers-86 discloses all the claimed limitations of the application claims 1-8 & 12-15 {Vissers-86: patented claims 1-3 & 7-9}, except “encapsulating overhead information to an overhead area of the ODTU signal”(application claims 1-8 & 12-15).
However, in the same field of endeavor, Vissers-82 discloses “encapsulating overhead information to an overhead area of the ODTU signal”(application claims 1-8 & 12-15){Vissers-82: patented claims 1-8}.  Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Vissers-82’s teaching to the system of Vissers-86 with the motivating being to provide “flexible scheduling and management of large capacity services”{Vissers-82: col.1, lines 24-28}.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vissers (US 8948205 B2, same assignee) discloses method and apparatus for 
mapping and de-mapping in an optical transport network, where the mapping 
method includes: constructing an Optical Channel Data Tributary Unit (ODTU) according to an amount M of time slots of a High Order Optical Channel Payload Unit (HO OPU) to be occupied by a Low Order Optical Channel Data Unit (LO ODU); mapping the LO ODU to a payload area of the ODTU in a M-byte granularity; encapsulating overhead information to the overhead area of the ODTU; and multiplexing the ODTU, which has been mapped the LO ODU and encapsulated with the overhead information, to the HO OPU, so as to provide a high-efficient and universal mode for mapping the LO ODU to the HO OPU {Claims 1-15}.

Vissers (US 9882672 B2, same assignee) discloses methods and apparatuses for mapping processing and de-mapping processing in an optical transport network. a Low Order Optical Channel Data Unit (LO ODU) signal is mapped into a payload area of an Optical Channel Data Tributary (ODTU) signal in units of M bytes. M is equal to the number of time slots of a High Order Optical Channel Payload Unit (HO OPU) that are to be occupied by the ODTU signal, and M is an integer larger than 1. Overhead information is encapsulated to an overhead area of the ODTU signal. Thereafter, the ODTU signal is multiplexed into the HO OPU. In this way, an efficient and universal mode for mapping the LO ODU to the HO OPU is provided {Claims 1-16}.

Vissers (US 10505662 B2) discloses methods and apparatuses for mapping processing and de-mapping processing in an optical transport network. a Low Order Optical Channel Data Unit (LO ODU) signal is mapped into a payload area of an Optical Channel Data Tributary (ODTU) signal in units of M bytes. M is equal to the number of time slots of a High Order Optical Channel Payload Unit (HO OPU) that are to be occupied by the ODTU signal, and M is an integer larger than 1. Overhead information is encapsulated to an overhead area of the ODTU signal. Thereafter, the ODTU signal is multiplexed into the HO OPU. In this way, an efficient and universal mode for mapping the LO ODU to the HO OPU is provided {Claims 1-20}.

Lahav (US 20030120799 A1) discloses architecture for efficient processing of the evolving OTN transmission technology, standardized under ITU-T G.709, in conjunction with existing and emerging SONET/SDH protocol signals, standardized under ANSI T1.105/ITU-T G.707. The new architecture allows processing the SONET/SDH signals, and/or OTN signals, and/or SONET/SDH mapped into OTN signals more efficiently. The architecture further allows processing and multiplexing of lower order signals into a higher order signal such as quad OC-192 into OC-768 or quad OC-192 into OPU3 and OTU3. This architecture uses an embedded processor to process some of the signals' overhead in software, contributing to an additional level of flexibility in the processing. This architecture enables customization and allowing for future standard updates and upgrades. The architecture can be upgraded to SONET OC-3072, SDH STM-1024 and OTU4, which currently are not standardized. The architecture can also be used for the implementation of SONET OC-192 with OTN OTU2 {Figs.1, 3-6}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464